Citation Nr: 0839622	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-19 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 until February 
1967.  

It appears from the veteran's statements that he may be 
raising claims of entitlement to service connection for 
tinnitus.  The issue of tinnitus is referred to the RO for 
appropriate development and adjudication.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  


FINDING OF FACT

Bilateral hearing loss was not manifested during service or 
for many years thereafter, and is not otherwise related to 
such service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the veteran's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The RO provided the veteran complete 
notice by a letter dated in July 2006, prior to the rating 
action on appeal.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the veteran, whereas VA has 
obtained service treatment records, assisted the veteran in 
obtaining evidence, provided the veteran with VA audiological 
and ear disease examinations in December 2006.  

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file, and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.     

Discussion

The veteran contends that his bilateral hearing loss was 
incurred as a result of noise exposure during service.  The 
veteran's DD Form 214 shows that he worked as a Military 
Policeman.  He contends that he was exposed to noise as a 
result of combat.  The veteran also states that he was 
required to wear headsets in the Armored Personnel Carrier's 
(APC), which resulted in ear infections.  The veteran does 
not concede significant post-service and recreational noise 
exposure.  The veteran believes that his hearing loss began 
one year and a half after separation from service, and 
continued to worsen subsequently.      

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Therefore, in order to establish service connection for a 
claimed disorder, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any 
disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.
The Board has reviewed all of the evidence in the appellant's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.

It is noted a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  See 38 U.S.C.A. § 1111.  

In the present case, the veteran's induction examination in 
May 1968 contains no evidence of complaints, treatment, or a 
diagnosis of hearing loss.  In addition, the examiner noted 
that the veteran's tympanic membranes were intact on the 
veteran's induction examination.  Thus, the presumption of 
soundness attaches.  

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
VAOPGCP  REC 3-2003; see also Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004). 

In April 2007, a VA examiner reviewed the veteran's claims 
file and noted that the veteran reported that perforation of 
the left tympanic membrane occurred prior to service.  The 
examiner also indicated that there is no evidence of an 
existing perforation while in service or thereafter.  Thus, 
there is no clear and unmistakable evidence that perforation 
of the left tympanic membrane existed prior to service and 
the presumption of soundness remains in tact.

The veteran's service treatment records, including the 
aforementioned induction physical examination and his 
separation physical examination in February 1970, contain no 
evidence of complaints, treatment, or diagnosis as to hearing 
loss.  Moreover, the service treatment records demonstrate 
the presence of normal hearing bilaterally for VA purposes.  
The Board acknowledges that at the time of his separation 
examination, that the veteran checked the box that indicated 
that his eardrums were abnormal, however, no notation or 
explanation was provided by the examiner.         

The veteran's private treatment records in February 2000 
reveal that the veteran complained of fullness in his ears 
and difficulty hearing, especially when surrounded by large 
crowds.  The physician noted that the veteran's tympanic 
membranes were normal in color and mobility.  In addition, 
the physician also noted that the veteran did not report a 
history of otologic surgery or trauma.  The physician 
diagnosed the veteran with an impacted cerumen.  Furthermore, 
based on subjective reporting by the veteran, the physician 
diagnosed the veteran with tinnitus.   

The veteran underwent a VA audiology examination in December 
2006, in which pure tone thresholds, in decibels, were as 
follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
30
35
45
65
60
LEFT
40
45
60
70
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 90 percent in the left ear.  

The examiner diagnosed the veteran with mild to moderate-
severe sensorineural hearing loss of the right ear and a mild 
to severe sensorineural hearing loss of the left ear.  The 
examiner noted that the veteran reported recurrent, bilateral 
tinnitus.  

The veteran also underwent a VA ear disease examination in 
December 2006.  The physician noted that the cerumen in the 
veteran's ears had been removed and concluded that his ear 
canals were clean.  The physician also found the veteran's 
tympanic membranes to be intact, without tenderness over the 
mastoid.  The physician found no clinical evidence of active 
disease in the external, middle, or in the inner ear.  The 
physician diagnosed the veteran with bilateral hearing loss 
and tinnitus, however, did not find an active ear disease.  

In April 2007, upon review of the claims file and the 
information obtained during the aforementioned VA 
examinations, the VA audiologist who conducted the December 
2006 examination concluded that the veteran's hearing loss is 
not caused by or a result of his service.  The examiner noted 
that the veteran's hearing was within normal limits 
bilaterally for VA purposes, at both induction and 
separation, and found no evidence of an existing perforation 
during or after service.  The examiner further noted that the 
veteran's hearing loss is likely due, in part, to the onset 
of presbycusis. 

The evidence shows that the veteran has a current hearing 
disability as defined by VA regulations.  38 C.R.F. § 3.385.   
However, there is no evidence showing a chronic condition in 
service, nor is there evidence of the disability within one 
year following separation from service.  The Board 
acknowledges that at the time of the aforementioned VA 
audiometric examination that the veteran reported having 
difficulty hearing in the presence of background noise.  The 
Board also notes that the veteran reported being exposed to 
noise from bombs, gunfire, truck noise, and explosions.  
However, a clinically identifiable hearing disability was 
first noted no earlier than December 2006, 36 years after 
separation from service.  Furthermore, the only medical 
opinion of record as to the etiology of the hearing loss 
expressly rejects a causal relationship between the hearing 
disability and the veteran's time in service.  Without a 
medical opinion linking the veteran's current disability to 
his service, there is no basis for granting service 
connection.  While the veteran is competent to describe the 
symptoms he has experienced, his opinion does not constitute 
competent medical evidence of causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In light of the aforementioned, the Board concludes that 
service connection for bilateral hearing loss must be denied.  
As reflected by the discussion above, the preponderance of 
the evidence is against the veteran's claim. As such, the 
benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


